Case 6:19-bl<-Ol455-KS.] Doc 1 Filed 03/07/19 Page 1 of 58

FlLED VIA MAIL

§ United States Bankruptcy Court for the: MAR 7 2018

Middle District of Florida § CLERK US BANKRUPTCY'
§ Chapter you are filing under: § ORLANDO D|VIS'ON

§.‘::::::::::1 M;zc¢§‘i

Fill in this information to identify your case:

 
  

 

Case number (/fknown);

l:l Chapter12 . . .
El Chaprer 13 |;l Check if this is an

amended filing

2

Official Form 101
Voluntary Petition for lndividuals Fi|ing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mentify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse 0nly in a Joint Case):

Write the name that is on your JUAN CARLOS
government-issued picture

 

 

identification (for example, First name Fi'$t name

your driver’s license or

passport). Middle name Middle name
RODR|GUEZ MART|NEZ

Bring your picture
identification to your meeting La$f name Last name
with the trusteel

 

 

Suffix (Sr., Jr., l|, ll|) Sufnx (Sr., Jr., ll, |ll)

   

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

First name First name
years
|nc|ude your married Or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

   

3. Only the last 4 digits of

your Socia| Security XXX _ XX _ _L _5_ L _9_ XXX _ XX _ _ _ _ `

number or federal OR OR

individual Taxpayer !
ldentification number 9XX _ XX ___ __ _ __ 9XX _ XX ___ _ _ _

(|TlN)

 

 

 

Official Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 1

Case 6:19-bi<-01455-KS.] Doc 1 Filed 03/07/19 Page 2 of 58

Debtom Juan Carlos Rodrlguez i\/|artinez

 

First Name Middle Name

; 4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

Last Name

About Debtor 1:

w | have not used any business names or Ele.

Case number (ifknown)

 

About Debtor 2 (Spouse Only in a Joint Case):

El l have not used any business names or Ele.

 

Business name

Business name

 

Business name

M_

H_

2437 Garbelia Avenue

Buslness name

M_`

H_'

if Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Orlando FL 32817

City State ZlP Code City State ZlP Code
Orange

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZlP Code City State ZlP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

m l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

El Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other districtl

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for individuals Fi|ing for Bankruptcy page 2

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 3 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART| N Case number (if)<nown)

First Name Middle Nams Last Name

mTell the Court About your Bankruptcy Case

7_ The chapter gf the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file w Chapter 7

under
Cl Chapter 11
El chapter 12
l;l Chapter 13

a. How you will pay the fee Cl l will pay the entire fee when i file my petition. Please check with the cierk's office in your
local court for more details about how you may pay. Typical|y, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

El l need to pay the fee in installments if you choose this option, sign and attach the
App/lcation for individuals to Pay The Fiiing Fee in installments (Ofiicial Form 103A).

w i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By lawl a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Applicafion to Have the
Chapter 7 Fiiing Fee Waived (Offlcial Form 103B) and tile it with your petition.

 

 

 

 

 

 

 

9. Have you filed for g No
bankruptcy within the
last 8 years? n YeS. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy q No
cases pending or being n l .
filed by a Sp°use who is Yes. Debtor Re|atronshrp to you
not filing thls ca_se wlth District When Case number, if known
you, 0|' by a business MM / DD /YYYV
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM l DD l vYYY
11- D° you rent your w No. Go to line 12.
res'den°e? El Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your

residence?

Cl No. Go to line 12.

l;l Yes. Fill out initial StatementAbout an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Offrcial Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 3

Debtor 1

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 4 of 58

JUAN CARLOS RODR|GUEZ MART|N Case number iirirnown)

First Name Midde Name

 

Last Name

miron About Any Businesses You Own as a $ole Froprietor

12. Are you a sole proprietor

13.

of any fuii- or part-time
business?

A sole proprietorship is a
business you operate as an
individuai, and is not a
separate legal entity such as
a corporation. parinership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor’?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

w No. Go to Part 4.

Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business.'

El Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
n Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
El Stockbroker (as cleaned in 11 u.s_c. § 101(53A))

Ei Commodiry Broker (as denied in 11 u.s.C. § 101(6))

Cl None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlinesl if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(B).

Zi No. l am not filing under Chapter 11.

El No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

El Yes. l am hling under Chapter 11 and l am a small business debtor according to the dennition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Ofiicial Form 101

m No
n Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Voluntary Petition for individuals Fiiing for Bankruptcy page 4

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 5 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART|N

First Name Middle Name

Last Name

Case number (ril<nown)

wplain Your Efforts to Receive a Briefing About Credit Counseling

15. Tei| the court whether
you have received a
briefing about credit
counseHng.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Off`icial Form 101

i

About Debtor 1:

You must check one:

w | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

cl | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

V\hthin 14 days after you hle this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

l:l l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 150-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briehng before you filed for bankruptcy,

if the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

i:l l am not required to receive a briefing about
credit counseling because of:

El lncapac|ty. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Ei Dieabiiicy. iiiy physicai disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

Ei Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for Waiver of credit counseling with the court.

Voluntary Petit|cn for individuals Fi|ing for

About Debtor 2 (Spouse Oniy in a Joint Case):

You must check one:

El l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

El l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but l do not have a
certificate of completion.

V\hthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l cei1ify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you med for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you hled for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

El lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about tinances.

i;l Disability. My physical disability causes me
to be unable to participate in a
briefing in person. by phone, or
through the internet, even after l
reasonably tried to do so.

cl Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 6 of 58

Debtor1 JUAN CARLOS RODR|GUEZ iViART|N

First Name Middle Name Last Name

Case number (irl<nown)

Answer These Questions for Reporting Purposes

 

16a Are your debts primarily consumer debts? Consumer debts are denned in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a personal, fami|y, or household purpose."

Ei No. so to line 16b.
m Yes. Go to line 17.

1s. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

Cl No. Go to line 160.
L:l ¥es. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under
Chapter 7?

D° you estimate that after m Yes. l am nling under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Ci No. l am not filing under Chapter 7. Go to line 18.

excluded and g No
administrative expenses
are paid that funds will be n Ye$

available for distribution
to unsecured creditors?

1s. How many creditors do m 1-49

you estimate that you E| 50_99
°We? Ei 100-199
Ei 200-999 g g

19. How much do you EZ $0-$50,000
estimate your assets to C| 350,001-$100,000

be W°"ih? E| $100,001-$500,000
|Ii $500,001-$1 million

20. How much do you m $0-$50,000
estimate your liabilities l;| $50,001_$100,000

to be? i;i $100,001-$500,000

Ei $500,001-$1 million
msign Below

Ei 1,000-5.000
Ei 5,001-10,000
El 10,001_25,000

El $1,000,001-$10 million

E] $10,000,001-$50 million
El $50,000,001-$100 million
Ei $100,000,001-$500 million

El $1,000,001-$10 million

El $10,000,001-$50 million
El $50,000.001-$100 million
Ei $100,000,001-$500 million

El 25.001-50,000
Cl 50,001-100,000
El Morelhan 100,000

E| $500,000,001-$1 billion

Ci $1,000,000,001-$10 billion
El $10.000,000,001-$50 billion
Cl lvloie than $50 billion

Ei $500,000,001-$1 billion

El $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Cl lvloie than $50 billion

l have examined this petition, and | declare under penalty of perjury that the information provided is true and

F°r You correct.

lfl have chosen to file under Chapter 7, l am aware that l may proceed,
of title 11, United States Code. l understand the relief available under e

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who i
this document, l have obtained and read the notice required by 11 U.S.C. §

if eligible, under Chapter 7, 11,12, or 13
ach chapter, and l choose to proceed

s not an attorney to help me fill out
342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

with a bankru

can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

l understand makji;i?false statement concealing property, or obtaining money or property by fraud in connection
cas

C. 152 153 1, 1519, and 3571.

18U.S.
X //f X

B' aiure of Debtor 1

"\t’,:, l :;_ fm h {` 1
Executed on §§ »\>F 9 Y»’! `i Executed on
MM / DD /YYYY MM/ DD /YY¥Y

 

Signature of Debtor 2

i£.-

Official Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 6

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 7 of 58

oobioi1 JLJAN CARLOS RODR|GUEZ iViARTiN

First Name Middle Name Last Name

For your attorney, if you are
represented by one

Case number (irlmown)

l. the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligibie. l also certify that l have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
if you are not represented knowledge after an inquiry that the information in the schedules hled with the petition is incorrect.

by an attorney, you do not
need to file this page. x

 

 

 

 

 

 

Date
Signature of Aitorney for Debtor MM l DD iYYYY
Printed name
Firm name
Number Street
City State ZlP Code

Contact phone

 

Email address

 

Bar number

State

Official Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 7

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 8 of 58

Debtor1 JUAN CARLOS RODR|GUEZ N|ARTIN Casenumbe,(,,known,

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

thcial Form 101

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfuiiy. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the couit, case trustee, U.S. trustee, bankruptcy administratorl or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged if you do not list
property or properly claim lt as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

E\ No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be fined or imprisoned?

Ci No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No
m Yes. Name of Person AL|C|A iR|ZARRY _

Attach Bankruptcy Petition Preparer’s Nofice, Dec/aration, and Signature (thcial Form 119).

By signing here. l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney/j cause me to lose my rights or property if l do not properly handle the case

 

 
   

 

 

 

/S’ignature of Debtor 1 7 Signature of Debtor 2
Date alj ©§ § €/HCK Date
MM / DD /YYYY MM/ DD lYYYY
Contact phone Contact phone
Cell phone (407) 655'8022 Cell phone
Email address Email address

 

Voluntary Petition for individuals Fi|ing for Bankruptcy page 8

Case 6:19-bk-Ol455-KS.] Doc 1 Filed 03/07/19 Page 9 of 58

Fiii in this information to identify your case:

Debtor1 Juan Carlos Rodriguez Martinez

First Name Middle Name Last Name

Debtor 2
(SpOl.|S€, if fillng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle Distrin Of FlOfida

 

Case number n Check if this iS an
“fk“°W“l amended filing

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistica| lnformation 12115

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. Fiii out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

mmmarize ‘{our Assets

Your assets
Value of what you own

1. Schedule A/B.' Property (Officiai Form 106A/B)

 

1a Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ __~___M
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $ 525-00
1 .Co line 63,Totaiof ali ro ert on Schedule A/B .........................................................................................................

° PY ° F’ Y $ 525.00

 

 

 

msummarize Your Liabilities

Your liabilities
g Amount you owe
2. Schedule D.' Creditors Who Have C/aims Secured by Propen‘y (Officiai Form 106D)

 

 

 

 

 

2a Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ M
3. Schedule BF: Creditors Who Have Unsecured Claims (Officiai Form 106E/F) 0 00
3a Copy the total claims from Part 1 (priority unsecured ciaims) from line 6e of Schedule E/F ............................................ $ -__'_
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line Gj of Schedule E/F ....................................... + $ 36748_00
Your total liabilities $ 50247-00
m Summarize Your lncome and Expenses
4. Schedule /.' Yourincome (Ochial Form 106|)
. . . $ 2866_22
Copy your combined monthly income from line 12 of Schedule / ..........................................................................................
_ 5. Schedule J.' Your Expenses (Officiai Form 106J)
` Copy your monthly expenses from line 220 of Schedule J .................................................................................................... $ 2617‘30

Official Form 1063um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 1 of 2

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 10 of 58

Debtor1 Juan Carlos Rodriguez Martinez

First Name Middle Name Lasi Name

Case number iirkm>wn)

 

mAnswer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

Yes

7. What kind of debt do you have?

 

w Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personai,
famiiy, or household purpose.” 11 U.S.C. § 101(8). Fiii out lines 8-99 for statistical purposesl 28 U.S.C. § 159.

m Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1225 Line 11; OR, Form 1220-1 Line 14.

 

 

$ 3005.60

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0'00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0'00
90. C|aims for death or personal injury while you were intoxicated (Copy line 6c.) $ 0'00
9d. Student ioans. (Copy line 6f.) $ 4164'00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ O_OO
priority claims. (Copy line 69.)
9f. Debts to pension or profit-sharing pians, and other similar debts. (Copy line 6h.) + $ 0.00
99. Total. Add lines 93 through 9f. $ 4164-00

 

 

 

Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information

page 2 of 2

 

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 11 of 58

Fiii in this information to identify your case and this filing:

Debtor1 JUAN CARLOS RODR|GUEZ i\/|ART|NEZ

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Fitst Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Of FiOrida

Case number

 

El check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

mescribe Each Residence, Building, Land, or Other Rea| Estate ¥ou own or Have an interest in

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

EZi No. soto Part 2.
n Yes. Where is the property?

‘ '7
what ls the property ' Check all mat app|y' Do not deduct secured claims or exemptions Put
m Singie-family home the amount of any secured claims on Schedule D.'
1.1. n Dup|ex or mum_unit building Credrtors Who Have Clalms Secured by Property.

Street eddress, if available, or other description

 

 

 

 

 

 

 

m COndOminium Or CQOPefafi\/e Current value of the Current value of the
a Manufactured or mobile horne entire prOPerty? portion you own?
n Land $ $
i;l investment property
‘ C| Timeshare Describe the nature of your ownership
C'i¥ Siaie Z\P Code n Other interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Who has an interest in the property? check one.
l;i Debtor 1 oniy

Coumy Ei Debtor 2 only

g Debtor1 and Debtor 2 only El check if this is community property

'n i
a At least one of the debtors and another (See l strum ons)

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:
' ')

What ls the property ' Check an that app|y' Do not deduct secured claims or exemptions Put

n Sing|e-family horne the amount of any secured claims on Schedule D:

1_2, n Dup\ex Or multi_unit winding Creditors Who Have Ciaims Secured by Property.

Street address, if availabie, or other description

 

n C°"d°minium °r C°°Peraii"e Current value of the Current value of the

 

 

 

 

 

 

Ei Manufactured or mobile home entire property? portion you own?
n Land $ $
n investment property
_ n Tim ha Describe the nature of your ownership
City State ZlP Code n es re interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
n Debtor1 only
Coumy n Debtor 2 only
Ei Debtor 1 and Debtor 2 Oniy n Check if this is community property
n At least one of the debtors and another (See insiruct`lons)

Other information you wish to add about this item, such as local
property identification number:

 

Ofnciai Form 106A/B Schedule AlB: Property page 1

Case 6219-bi<-Ol455-KS.] DOC 1 Filed 03/07/19

Fiii in this information to identify your case and this filing:

Juan Carlos Rodriguez Nlartinez

First Name Middle Name

Debtor 1

 

Last Name

Debtor 2
(Spouse, i'f filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District Of

Case number

 

 

 

Official Form 106A/B
Schedule AlB: Property

 

Page 12 of 58

L_.i Check if this is an
amended filing

12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the

category where you think it fits best.

Be as complete and accurate as possible. if two married people are filing together, both are equally

responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, iand, or similar property?

Ei No. Go to Part2.

Cl Yes. Where is the property?
What is the property? Check ali that appiy.
n Singie-famiiy home

1~1- El Dup|ex or muiti-unit buiiding

Street address, if available, or other description

 

i:l Condominium or cooperative
n Manufactured or mobile home
cl Land

m investment property

i;l Timeshare

L:l Other

 

 

City State ZlP Code

 

Who has an interest in the property? Check one.

a Debtor1 only

m Debtor 2 only

i:l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

 

C ou nty

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check ali that appiy.

Single-family home
1.2.
Street address, if availabie, or other description

 

Dup|ex or multi-unit building
Condominium or cooperative
Manufactured or mobile home
Land

investment property

 

 

Timeshare
Other

City State ZlP Code

UUUUUUEU

 

Who has an interest in the property? Check one.

n Debtor 1 only

n Debtor 2 only

cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credi'tors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simplel tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1

Case 6:19-bk-01455-KS.] DOC 1 Filed 03/07/19 Page 13 of 58

 

 

 

 

 

Debtor1 Juan Carlos Rodriguez i\/iartinez Case number Wnown)
First Name Middle Name Last Name
What is the property? Check ali that appiy.
13 El Slngle-family home
v Street address, if availabie, or other description n Duplex or multi-unit building
i;l Condominium or cooperative
m Manufactured or mobile home
n Land
m investment property
City State ZlP Code cl Timeshare
cl Other
Who has an interest in the property? Check orie.
n Debtor1 only
County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... -)

Describe Your Vehicles

 

n Debtor 2 only
El Debtor1 and Debtor 2 only
m At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/al'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

i;i Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

L_.l No
g Yes
3.1. Make: MQE
Model: §n___
Year: gB__
YAJO_

Approximate mileage:

Other information:

 

 

 

if you own or have more than one, describe here:

3.2. i\/lake:
l\/lodei:
Year:

Approximate mileage:

 

Other information:

l

Official Form 106A/B

Who has an interest in the property? Check one.
i;l Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

i;l Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property. l

Current value of the
entire property?

Current value of the
portion you own?

$ 8000.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credi!ors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

page 2

 

Case 6:19-bk-01455-KS.] DOC 1 Filed 03/07/19 Page 14 of 58

 

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Properly.

Current value of the Current value of the

entire property? portion you own?

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Credi'tors Who Have Claims Secured by Property.

Debtor1 JUAN CARLOS RODR|GUEZ MARE Case number (lrknown)
First Name Middle Name LastName
3 3 Make. Who has an interest in the property? Check one.
Mode|. Ei Debtor1 only
n Debtor 2 only
Year` n Debtor 1 and Debtor 2 only
Approximate mileage: n At least one of the debtors and another
Other information:
~ l Cl Check if this is community property (see
l z instructions)
l l
3 4 Make. Who has an interest in the property? Check one.
Model_ n Debtor 1 only
n Debtor 2 only
Year:

Approximate mileage:

Other information:

 

i

 

Ei Debtor 1 and Debtor 2 only
n At least one of the debtors and another

i;i Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels snowmobiles, motorcycle accessories

a No
Ei Yes

4_1` Make:
Modei:
Year:

Other information:

 

l
l
i
l
l
l

if you own or have more than one, list here:
4_2. Make:

Modei:

Year:

Other information:

i
l
l
l

 

Who has an interest |n the property? Check one.

n Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Ei Check if this is community property (see
instructions)

Who has an interest iri the property? Check one.
Ei Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one ofthe debtors and another

n Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credi'tors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Cial'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ -)

Official Form 106A/B

Schedule AIB: Property

page 3

 

Case 6:19-bk-01455-KS.] DOC 1 Filed 03/07/19 Page 15 of 58

Deb,m JUAN CARLos RoleGuEz lleRB

First Name Middle Name Last Name

mscribe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items?

Case number (iri<nowni

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

6. Household goods and furnishings
Examples: Major appliances furniture, linens china, kitchenware
Ei No
il Yes. Describe --------- BEDRool\/l AND lelNGRooli/l sET $ 200.00

7. Electronics

Examples: Teievisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music
collections; electronic devices including cell phones cameras media players games

El No

m Yes. Describe .......... TV, CELL PHONE $ 100_00
8. Collectibles of value

Examples: Antiques and tigurines; paintings prints or other artwork; books pictures or other art objects;

stamp, coin, or baseball card collections; other collections memorabilia, coilectibies
m No

Ci Yes. Describe .......... $ 0.00

 

9. Equipment for sports and hobbies

Examples: Spolts, photographic, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes
and kayaks; carpentry toois; musical instruments

m No _ ,
Cl Yes. Describe .......... $ 0.00

 

10. Fireanns
Examples: Pistols, rities, shotguns ammunition, and related equipment

m No ,
Ei Yes. Describe .......... $ 0.00

 

1 1 . Clothes
Examples: Everyday clothes furs leather coats designer wear, shoes accessories

Ei No _
E Yes. Describe .......... WEAR|NG APpERA|_ 3 50.00

12. Jewe|ry

Examples: Everyday jewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems,
gold silver

i;i No
m Yes. Describe ........... R|NG| WATCH $ ‘iO0.00

13. Non-farm animals
Examples: Dogs, cats, birds horses

m No l , ,
Ei Yes. Describe ........... $ 0.00‘

144 Any other personal and household items you did not already list, including any health aids you did not list

mNo

i;i Yes. Give specihc y 0 00
information .............. ____.“

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached

- $____4_5M
for Part 3. Write that number here .................................................................................................................................................... 9

 

 

 

Official Form 106A/B Schedule AIB: Property page 4

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 16 of 58

 

 

 

Debtor 1 JUAN CARLOS RODR|GUEZ MAR g Case number (irknownl
First Name Middle Name Last Name
Describe Your Financia| Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do riot deduct secured claims
or exemptions
16. Cash
Examples: i\/ioney you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Cl No
m Yes ................................................................................................................................................................

Cash: ....................... $ 2500

17. Deposits of money
Examples: Checking, savings or other financial accounts; certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.

ElNo

m Yes ..................... institution name:

17.1. Checking account WELLS FARGO 50.00

17.2. Checking account

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account

 

17.7. Other financial account:

 

17.8. Other financial aocount:

 

17.9. Other financial account:

 

69$$$€6$$€6$

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds investment accounts with brokerage firms money market accounts

mNo

n Yes ................. institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLC, partnership, and joint venture

 

 

m No Name of entity: % of ownership:
Ci Yes. Give specific O% %
information about Oo/
them ......................... ° %
O% %

 

thciai Form 106A/B Schedule AlB: Property page 5

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 17 of 58

Debtor 1 JUAN CARLOS

RODR|GUEZ MARB

 

First Name

Middle Name Last Name

20, Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negofiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

n Yes. Give specific
information about
them .......................

issuer name:

Case number (irknownl

 

 

 

21, Retirement or pension accounts

Examples: interests in iRA, ERlSAl Keogh, 401(k), 403(b), thrift savings accounts or other pension or proHt-sharing plans

mNo

Ci Yes. List each
account separateiy.

Type of aocount: institution name:

401 (k) or similar plan:

 

Pension plan:

 

lRA:

 

Refirement account

Keogh:

 

Additional account

 

Additional account:

€H$€QWH§$€€

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (electric, gas water)l telecommunications

companies or others

m Nc
Ci Yes ..........................

institution name or individua|:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Teiephone:

 

Water:

 

Rented furniture:

 

Other:

 

23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

m No
n Yes ..........................

Official Form 106A/B

issuer name and description:

 

 

Schedule AlB: Property

6669$69$$€9$€3

page 6

Case 6:19-bi<-Ol455-KS.] Doc 1 Filed 03/07/19 Page 18 of 58
Debtor1 JUAN CARLOS RODR|GUEZ MARE Case number (irl<nown)

First Name Middle Name Last Name

 

 

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
\:l Yes ....................................

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c);

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

cl Yes. Give specinc
information about them.... $

26. Patents, copyrights trademarks trade secrets and other intellectual property
Examples: lnternet domain names websitesl proceeds from royalties and licensing agreements

mNo

El Yes. Give specific
information about them.... $

27. Licenses, franchises and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

mNo

n Yes. Give specific
information about them.... $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

mNo

E\ Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years .......................

Federa|:

Loca|:

29. Famiiy support
Examples: Past due or lump sum alimony, spousal support, child support maintenance divorce settlement, property settlement

mNo

[;l Yes. Give specihc information ..............

Alimony: $
Maintenance: $
Suppori: $
Divorce settlement: $
Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No
a Yes. Give specinc information ...............
$

Of'Eciai Form 106A/B Schedule AlB: Property page 7

Case 6:19-bi<-01455-KS.] Doc 1 Filed 03/07/19 Page 19 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MARE Case number iimnnwm

Firs\ Name Middle Name Last Name

 

 

31. interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

mNo

El Yes. Name the insurance company

_ . _ Company name: Beneficiary: Surrender or refund value;
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

n Yes. Give specihc information ..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

mNo

El Yes. Describe each claim. ....................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

El Yes. Describe each claim. ....................

35.Any financial assets you did not already list

ENO

El Yes. Give specific information ............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... ') $ 75~00

 

 

 

mbescribe Any Business-Related Property You own or Have an interest ln. List any real estate in Fart 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
El No. Go to Part 6.
El Yes. co to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

El No
El Yes. Describe .......

$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers software modems, printers copiers fax machines rugs telephones desks chairs, electronic devices
n No
El Yes. Describe....... $

Official Form 106A/B Schedule AlB: Property page 8

Case 6:19-bi<-01455-KS.] Doc 1 Filed 03/07/19 Page 20 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MARE Case number (ifknowni

 

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business and tools of your trade

0 No
Cl Yes. Describe .......

41.inventory
n No
Cl Yes. Describe .......

42. interests in partnerships orjoint ventures

ElNo

n Yes. Describe ....... Name Of entity: % of ownership:

%

 

%

 

%

43. Customer lists, mailing lists or other compilations
El No
El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No
Cl Yes, Describe ........

 

 

 

 

 

 

 

$
44.Any business-related property you did not already list
El No
Cl Yes. Give specitic $
information .........
$
$
$
$
$
45. Add the dollar value of ali of your entries from Part 5, including any entries for pages you have attached $ 0_00

for Part 5. Write that number here .................................................................................................................................................... -)

if you own or have an interest in farmiand, list it in Part1.

 

 

 

Describe Any Farm- and Commercia| Fishing-Related Property ¥ou Own or Have an interest ln.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. Go to Part 7.
El Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

n No
n Yes ..........................

Ochial Form 106A/B Schedule AlB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 21 of 58

Debtor1 Juan Carlos Rodriguez Martinez

First Name Middle Name Last Name

Case number tirimown)

 

 

48. Crops_either growing or harvested

mNo vt

n Yes. Give specihc 1
information ............. § $

 

 

 

 

49.Farm and fishing equipment, implements machinery, fixtures and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
§ ., 1 $
50. Farm and fishing supplies chemicals and feed
m No
m Yes ...................
, .~ $
51.Any farm- and commercial fishing-related property you did not already list
m No
n Yes. Give specific
information. ............ t $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. Write that number here .................................................................................................................................................... 9 ______
Describe Aii Property ¥ou 0wn or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already iist‘.7
Examples: Season tickets country club membership
m No k
\:l ¥es. Give specific § § $___~_
information...........l.? g
§
54.Add the dollar value of ali of your entries from Part 7. Write that number here ................................................................. 9 $__B
let the Totais of Each Part of this Form
55. Part 1: Totai real estate, line 2 .............................................................................................................................................................. 9 $ 0'00
56.Part 2: Totai vehicles line 5 $ 0'00
57.Part 3: Totai personal and household items, line 15 $ 450'00
58. Part 4: Totai financial assets line 36 $ 75'00
_ . . 0.00
59. Part 5. Totai business-related property, line 45 $
60. Part 6: Totai farm- and fishing-related property, line 52 $ 0'00
61. Part 7: Totai other property not listed, line 54 + $ 0~00
§ _M, M ...…w_
62.Tota| personal property. Add lines 56 through 61. .................... § $ 525'00 Copy personal property total -) + $ 525.00
ea.Totai of ali property on scheduie A/B. Add iine 55 + iine 62 __________________________________________________________________________________________ 3 525-00

 

 

 

Official Form 106A/B Schedule AlB: Property page 10

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 22 of 58

Fiii in this information to identify your case:

Debim Juan Carlos Rodriguez Martinez

 

First Name Middle Name Last Name

Debtor 2
(Spouse, if i"|\ing) Firsi Name Middle Name Lasl Name

 

United States Bankruptcy Court for the:i\/|idd|€ District Of FlOi’ida

 

c|?:enumber Cl check if this is an
( “°`”“) amended iiling

 

 

Official Form 1060
Schedule C: The Property You Ciaim as Exempt owe

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Officiai Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, fill out and attach to this page as many copies of Part 2: Addifional Page as necessary On the top of any additional pages write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Aiternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds-_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

mldentify the Property You Ciaim as Exempt

1. Which set of exemptions are you ciaiming? Check one only, even if your spouse is filing with you,

§ You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
m You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: Auto $ 0'00 m $
Line from m 100% of fair market value, up to
Schedu/e A/B_. 3-1 any applicable statutory limit
Brief .
description: Furniture $ 200.00 ij $
Line from m 100% of fair market value, up to
Schedu/e A/B_. 6 any applicable statutory limit
Brief -
description: Electronics $100,00 a $
Line from m 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/ 19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

n Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

thcial Form 1060 Schedule C: The Property You C|aim as Exempt page 1 of_

Case 6:19-bl<-Ol455-KS.] Doc 1 Filed 03/07/19 Page 23 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Juan Carlos Rodriguez Martinez Case number ririmown)
First Name Middle Name LastName
Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief -
description motth $ 5000 n $
Line from 11 m 100% of fair market value, up to
Schedu/e A/B,- any applicable statutory limit
Brief
description: Jewe|rv $ 100~00 n $
Line from m 100% of fair market value, up to
Schedule A/B_~ 12__ any applicable statutory limit
Brief _ f Bank Account $ 50_00 m $
escrip ion:
Line from 17 1 M 100% of fair market value, up to
Schedule A/B; ' any applicable statutory limit
Brief
description: $ n $
Line from m 100% of fair market valuel up to
Schedule A/B,- any applicable statutory limit
Brief
description: $ n $
Line from cl 100% of fair market value, up to
Schedule A/B,- ___ any applicable statutory limit
Brief
description: $ n $
Line from cl 100% of fair market value, up to
Schedule A/B; ___ any applicable statutory limit
Brief
description: $ m $
Line from n 100% of,fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ m $
Line from l:l 100% of fair market value, up to
Schedule A/B: -__ any applicable statutory limit __________
Brief
description: $ n $
Line from El 100% of fair market value, up to
Schedule A/B; ____ any applicable statutory limit
Brief
description: $ cl $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ n $
Line from El 100% of fair market value, up to
Schedule A/B; ___ any applicable statutory limit
Brief
description: 3 El $
Line from El 100% of fair market value, up to
Schedule A/B,- ____ any applicable statutory limit

Official Form 1060 Schedule C: The Property You Claim as Exempt page 2__ of __

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 24 of 58

Fill in this information to identify your case:

Juan Carlos

Flrst Name

Rodriguez Martinez

Last Name

Debtor 1

 

Middle Name

Debtor 2
(Spouse, ii filing) First Name

 

Middle Name Last Name

united states Bankruptcy court for tne; Middle District of F|orida

 

Case number
(lf known)

 

El cheek if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by property

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

 

1. Do any creditors have claims secured by your property?
l;l No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
n Yes. Fill in all of the information below.

m List All secured claims

 

 

     

 

 

 

 

» 60 h A Column B Column C

1 2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Amount of claim value of counters unsecured

' for each claim. |f more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the , ;'ttzat supports this portion

§ As much as possible, list the claims in alphabetical order according to the creditor's name. vaiueto;; uawa|` cialm lfany
Santander Consumer Describe the property that secures the claim: $ 13499'00 $ 8000'00 $ 5499'00
l

 

 

Creditofs Name

p-O. Box 961245 2012 Volkswagen GTl

 

 

l
l

 

 

 

z Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
Ft. Worth TX 75161 U unliquidated
City State ZlP Code n Disputed

Who owes the debt? Check one.

l n Debtor1 only

a Debtor 2 only

El Debtor1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim relates to a

community debt
WDate debt was incurred

 

Nature of lien. Check all that apply.

51 An agreement you made (such as mortgage or secured
car loan)

\:l Statutory lien (such as tax lien, mechanics lien)

n Judgment lien from a lawsuit

El other (inc|uding a right to offset)

Last 4 digits of account number _1_ § _§_ l

Describe the property that secures the claim: $ $ $

 

§ Creditor's Name

 

Number Street

 

 

 

City State ZlP Code

Who owes the debt? Check one.

§ n Debtor 1 only
l:l DebtorZ only
Cl Debtor1 and Debtor 2 only
[:l At least one of the debtors and another

a Check if this claim relates to a
community debt

Date debt was incurred

§ Add the dollar value of your entries in Column A on this page. Write that number here:

As of the date you file, the claim is: Check all that app|y.
n Contingent

m Unliquidaled

n Disputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

Stalutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit

Other (inc|uding a right to offset)

UUU

Last 4 digits of account number _ _
ls 13499.00

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 25 of 58

Fill in this information to identify your case:

JUAN CARLOS

Flrst Name

RODR|GUEZ MARTlNEZ

Last Name

Debtor 1

 

Middle Name

Debtor 2
(Spouse, if filing) First Name

 

Mldd|e Name Last Name

United States Bankruptcy Court for the: Middle District Of FlOrida

 

El check ifthis is an

Case number amended filing

(lf known)

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPRlORlTY claims.
Llst the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Officiai Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1OGG). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, flll it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

mht All of Your PR|GR|TY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
a No. Go to Part 2.
cl Yes.

2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possiblel list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

2.1

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State
Who incurred the debt? Check one.
l;\ Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

ZlP Code

l:l Check if this claim is for a community debt

ls the claim subject to offset?

a No
__9Y‘ts

Prlority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

a Debtor 2 only

\;l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:.l Check if this claim is for a community debt

ls the claim subject to offset?

l:l No
n Yes

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim Priority`

amount

Nonpriority
amount

Last4 digits of account number _ _ __ __ $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
n Contingent

El unliquidated

a Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

El other specify

 

Last4 digits of account number __ _ __ __ $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
n Contingent

El unliquidated

n Disputed

Type of PR|OR|TY unsecured claim:
El Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other. Specify

 

page 1 of _

Case 6:19-bl<-Ol455-KS.] Doc 1 Filed 03/07/19 Page 26 of 58

JUAN CARLOS

First Name Middle Name

Debtor 1

RODR|GUEZ MART|NEZ

Last Name

Case number rirl<nown)

mem PR|0R|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

|___l

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one,

n Debtor1 only

l:l Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

 

 

Pn'ority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

l:l Debtor 1 only

n Debtor 2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

cl No
9 155 …

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

[:l Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl cheek if this claim is for a community debt

ls the claim subject to offset?

n No
Cl Yes

Ofticiai Form 106E/F

Totai claim Priority

amount

Last 4 digits of account number ___ _ _ ___ $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that appiy.

n Contingent
n Unliquidated
a Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

a Other. Specify

 

Last 4 digits of account number __ _ _ _ $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply_

cl Contingent
El unliquidated
El Disputed

Type of PR|OR|TY unsecured claim:

cl Domestic support obligations
a Taxes and certain other debts you owe the government

m Claims for death or personal injury while you were
intoxicated

n Other. Specify

 

Last 4 digits of account number _ $ $

When was the debt incurred?

As of the date you filel the claim is: Check all that apply_

n Contingent
Cl unliquidated
El Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
Taxes and certain other debts you owe the government

El
l:l Claims for death or personal injury while you were

intoxicated … .'
El

Other. Specify

 

Schedule ElF: Creditors Who Have Unsecured Claims

Nonpriority
amount

page _ of __

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 27 of 58

Debtor 1 JUAN CARLOS

RODR|GUEZ MART|NEZ

 

First Name Middle Name Last Name

List All of Your NONPRlCRlTY Unsecured Claims

Case number (ir¢<nown)

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured ciaim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims till out the Continuation Page of Part 2.

CAP|TAL ONE BANK

 

Nonpriority Creditors Name

 

PO BOX 30281

Number Street

SALT LAKE C|TY UT 84130
City State ZlP Code

 

Who incurred the debt? Check one.

w Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check if this claim is for a community debt

is the claim subject to offset?
Cl No
n Yes

I;z_l'cHAs"E Auro F'llKiAN"cé' W

 

Nonpriority Creditors Name

 

 

PO BOX 901003

Number Street

FORT WORTH TX 76101
City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
m No
n Yes

m CHASE CARD

Nonpriority Creditors Name

 

 

PO BOX 15298

Number Street

WiLM|NGTON DE 19850
City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

\;l Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

Official Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

Totai claim

Last4 digits of account number_e_ l _8 L $ 3’332_00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply,

n Contingent
El unliquidated
n Disputed

Type of NONPRlORlT¥ unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing pians, and other similar debts

M other. specify CHARGED OFF
Last 4 digits of account number
When was the debt incurred?

 

$` "11,648.00

As of the date you filel the claim is: Check all that apply_

n Contingent
n Uniiquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

di other opecny AuTo cHARGED oFl=

Last 4 digits of account number _2 _O_ _3 _X
When was the debt incurred?

$ 1,022.00

As of the date you file, the claim is: Check ali that apply.

m Contingent
n Uniiquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

Student loans

Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing pians, and other similar debts
Other. Specify

UCJ E|U

 

page _ of __

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 28 of 58

Debtor1 JUAN CARLOS

RODR|GUEZ MART|NEZ

 

First Name Middle Name Last Name

Case number (irknowni

m Your NONPR|OR|T¥ Unsecured Claims - Continuation Fage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim
CHASE CARD Last4 digits of account number 1 1 l L $ 11595_00
Nonpriority Creditors Name Wh th d bt _ do

en was e e incurre .
P,O. Box 15298
Number Street . . .
As of the date ou file, the claim is: Check ali that a l .
W|LM|NGTON DE 19850 y ppy
city state ziP code E| Contingent
El unliquidated
Who incurred the debt? Check one. n Dispmed
q Debtor 1 only
Cl Debtor 2 only Type of NONPRlORlTY unsecured claim:
n Debtor 1 and Debtor 2 only n Studem loans
n At least °ne °f the debt°'s and another n Obligations arising out of a separation agreement or divorce that
. . . . . you did not report as priority claims
n Check lf thls c|alm ls for a commumty debt n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Other, Speeify CRED|T CARD
Cl No
n Yes
EQU|TABLE ACCEPTANCE COR Last4 digits of account number l l 1 L $ 3,209.00
Nonpriority Creditors Name wh h d b do
en was t e e t incurre .
ElO. Box 27007
Number Street
As of the date ou file, the claim is: Ch k ii th t l .
iviiNNlAPoLis lle 55247 Y e° a a app y
City State Z|P Code n Contingent
El unliquidated
Who incurred the debt? Check one, m Disputed
q Debtor 1 only
Cl Debtor 2 only Type of NONPRlORlTY unsecured claim:
ij Debtor 1 and Debtor 2 only m Student loans
cl At least one °f the debtors and another \;l Obiigations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d'd not report as pnc_>my cl_a|ms _ _
n Debts to pension or profit-sharing pians, and other similar debts
ls the claim subject to offset? w Other, Spe¢ify COLLECTION
El No
n Yes
\:l __ F D 0 X $ 2.096.00
FEDLOAN SVC Last4 digits of account number __ _ _ _
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 60610
Number Street As of the date ou file the claim is Ch k ll th t l
, : ec a a a .
l-iARRisBuRG PA 17106 y P*’ y
city state zlP code [] Contingent

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Official Form 106E/F

n Uniiquidated
El Disputed

Type of NONPRlORlTY unsecured claim:

d Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing pians, and other similar debts
n Other. Specify

Schedule ElF: Creditors Who Have Unsecured Claims page _ of _

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 29 of 58

Debtor1 JUAN CARLOS

RODR|GUEZ MART|NEZ

 

First Name Middle Name Last Name

Case number (ifknown)

Your NONPRlORlTY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim
SYNCB/ROMSTOGO Last 4 digits of account number l l l _X_ $ 240_00
Nonpriority Creditors Name

When was the debt incurred?
P.O. Box 965036
Number Street
As of the date o file, the claim i : Ch k ll th t l .
oRLANDo FL 32896 y “ s e° a a app Y
City State ZlP Code n Contingent
n Uniiquidated
Who incurred the debt? Check one. m Disputed
a Debtor1 only
El Debtor 2 only Type of NONPRlORlTY unsecured claim:
n Debtor 1 and Debtor2 only m Student loans
El Al least one °f the debl°rs and another l:l Obligations arising out of a separation agreement or divorce that
_ . t . . .
El Check if this claim is for a community debt 0 Y°u d'd "° rel>°l`f 35 Priority claims ~ v
Debts to pension or proHt-shanng pians, and other similar debts
is the claim subject to offset? d other. specify CHARGE CARD
n No
cl Yes
' FEDLOAN SVC Last 4 digits of account number _F_ g Q_ L $_1|9§_¢1__@
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 60610
Number Street
As of the date ou file, the claim is: Check all that a l .
HARRlsBuRG PA 17106 y "" y
City state zlP code Cl Contingent
El unliquidated
Who incurred the debt? Check one. m Disputed
m Debtor1 only
Cl Debtor 2 only Type of NONPRlORlTY unsecured claim:
m Debtor 1 and Debtor 2 only d Studem loans
n At leasl one °f lhe debtors and another n Obligations arising out of a separation agreement or divorce that
El check if this claim is for a community debt y°u d'd "°l rel°°'l as p"°"ly °lfa'"‘s , _
cl Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? n Other. Specify
n No
n Yes
|:_`| $ 1,034.00

FEDLOAN SVC

Nonpriority Creditors Name

PO BOX 60610

 

 

Number Street
HARR|SBURG PA 17106
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Ofncial Form 106E/F

Last 4 digits of account number 1 2 _O_ L
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
m Uniiquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

d Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

El othei. specify

Schedule EIF: Creditors Who Have Unsecured Claims page _ of __

Case 6:19-bl<-Ol455-KS.] DOC 1 Filed 03/07/19 Page 30 of 58

Debtor1 JUAN CARLOS

RODR|GUEZ MART|NEZ

 

First Name Middle Name Last Name

Case number (fflmown)

mlour NONPRlORlTY Unsecured claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim
- - 4 x
SYNCBNVALMART Last 4 digits of account number _3_ _ i __ $ 21295_00
Nonpriority Creditors Name W d
hen was the debt incurre ?
P.O. Box 965024
Number Street
As of the date ou file, the claim is: Che k ll that l .
oRLANDO FL 32896 y ° a app y
city state zlP code El contingent
Cl unliquidated
Who incurred the debt? Check one. n Dispuied
a Debtor1 only
El Debtor 2 only Type of NONPRlORlTY unsecured claim:
Cl Debtor 1 end Debtor 2 only g Student loans y
n At \eas! one °f‘he debtors and an°‘her n Obligations arising out of a separation agreement or divorce tha
. d . . .
n Check if this claim is for a community debt m you d'd nm repo as p"?my cl_a'ms _ ,
Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? w Other_ Specify CHARGE CARD
a No
n Yes
AMSHERCOLLECT|ONSERV|CE Last 4 diglt$ Of account number l _4_ l L $ 31270.00
Nonpriority Creditors Name
When was the debt incurred?
4524 SOUTHLAKE PKWY SU|TE 15
Number Street
As of the date ou file, the claim is: Check all that a l .
l-loovER AL 35244 y ppy
City State ZlP Code a Contingent t
Cl unliquidated
Who incurred the debt? Check one. m Disputed
m Debtor 1 only
El Debtor 2 only Type of NONPRlORlTY unsecured claim:
cl Debtor1 and Debtorzonly a Smdem loans
n At least one of the debtors and another m Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt n you d'd not report as pn°my c|é'ms _ _
Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? E other specify COLLECT|ON
n No
El Yes
\:l $ 491 .00

CA|NE & WE|NER

Nonpriority Creditor’s Name

5805 SEPULVEDA BLVD 4TH FL

 

 

Number Street
SHERMAN OAKS CA 91411
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 only

El At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
Cl Yes

Official Form 106E/F

Last 4 digits of account number l l l _)_(_
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidated
Cl Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

mr Other. Specify COLLECT|ON

Schedule ElF: Creditors Who Have Unsecured Claims page _ of _

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 31 of 58

Demm JuAN cARLos

RODR|GUEZ MART|NEZ

 

First Name Middle Name Last Name

Case number (ifknown)

mont NONPRl°RlTY Unsecured Claims - Continuation Page

After listing any entries on th|s page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

CAVALRY PORTFOL\O

Nonpriority Creditors Name

500 SU|\/|l\/||T LAKE DR SU|TE 4A

 

 

Number Street
VALHALA NY 1 0595
City State ZlP Code

Who incurred the debt? Check one.

U Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?

Cl No
Cl Yes

M|DLAND FUNDlNG

Nonpriority Creditor's Name

2365 NORTHS|DE DR|VE SU|TE 300

 

 

Number Street
SAN D|EGO CA 92108
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

n No
El Yes

NAT|ONAL CREDlT SYSTEMS

Nonpriority Creditors Name

PO BOX 312125

 

 

Number Street
ATLANTA GA 31 1 31
City State zlP Code

Who incurred the debt? Check one_

m Debtor1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

n No
n ¥es

Official Form 106E/F

Last 4 digits of account number _Q_ _9__ _8_ L $ 544_00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply_

n Contingent
Cl unliquidated
cl Disputed

Type of NONPRlORlTY unsecured claim:

a Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

al othef.epeofy coLLECTloNS

Last4 digits of account number _3_ l _4_ L $ 21825.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

\;l Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify COLLECT|ON

j $ ' 844'.'00
Last4 digits of account number l _8_ _L _X__ _'_"

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
Cl unliquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify COLLECT|ON

Schedule ElF: Creditors Who Have Unsecured Claims page __ of _

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 32 of 58

Debtor 1 JUAN CARLOS

First Name Middle Name Last Name

RODR|GUEZ MART|NEZ

Case number (lfknownl

m¥our NoNPR|ORlTY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

PORTFOLlO RECOVERY

Nonpriority Creditors Name

120 CORPORATE BLVD SU|TE 100

Number Street

NORFOLK VA 23502
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

a Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
\;l Yes

WAYPO|NT RESOURCE GROUP

Nonpriority Creditofs Name

 

 

PO BOX 8588

Number Street

ROUND ROCK TX 78683
City State ZlP Code

Who incurred the debt? Check one_

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

n No
l:l Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

a Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

Official Form 106E/F

Last 4 digits of account number § _O_ 1 __X_ $ 910_00

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidated
D Disputed

Type of NONPR|0R|T¥ unsecured claim:

l:l Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

id oihei.epecify COLLECTloNs

Last 4 digits of account number _€'_ 1 § _)L $ 359.00
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
Cl unliquidated
m Disputed

Type of NONPRlORlTY unsecured claim:

l:l Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify COLLECT\GN

Last 4 digits of account number _

When was the debt incurred?

As of the date you filel the claim is: Check all that apply.

m Contingent
Cl unliquidated
El Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
E] other. specify

 

Schedule EIF: Creditors Who Have Unsecured Claims page _ of _

Debtor 1

JUAN CARLOS

Case 6:19-bk-Ol455-KS.] DOC 1 Filed 03/07/19 Page 33 of 58

RODR|GUEZ MART|NEZ

Case number (irlmdwn)

 

Flrst Name Middle Name Last Name

List Others to Be Notified About a Debt That You A|ready Listed

 

5. Use this page only if you have others to be n
example, if a collection agency is trying to co
2, then list the collection agency her
additional creditors here. |f you do not

 

Name

 

Number

Street

 

 

City

State ZlP Code

 

Name

 

Number

Street

 

 

City

State Z|P Code

 

Name

 

Number

Street

 

 

city

State Z|P Code

 

Name

 

Number

Street

 

 

City

State ZlP Code

 

Name

 

Number

Street

 

 

civ ,

State t , Z'P Cv°_de__…

 

Name

 

Number

Street

 

 

State ZlP Code

 

Name

 

Number

Street

 

 

City

Official Form 106E/F

State ZlP Code

Schedule ElF: Creditors Who Have Unsecured Claims

otified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

|lect from you for a debt you owe to someone else, list the original creditor ln Parts 1 or
e. Similar|y, if you have more than one creditor for any of the debts that you listed irl Parts 1 or 2, list the
have additional persons to be notified for any debts in Parts 1 or 2, do not f||| out or submit this page,

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
l:l Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
|:l Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

Cl Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you ||st the original creditor?

Line of (Check one): Cl Part 1: Creditors with Priority unsecured Claims

Cl Part 21 Creditors with Nonpriority`Unsecured
Claims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

Cl Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

El Part 2: Creditors with Nonpriority‘Unsecured
Claims

Last 4 digits of account number_

page _ of __

Case 6:19-bk-01455-KS.] DOC 1 Filed 03/07/19 Page 34 of 58
Debtor1 JUAN CARLOS RODR|GuEZ MART|NEZ Case number (ifknown)

First Name Middle Name Last Name

mAdd the Amounts for Each Type of Unsecured Claim

6. Totai the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

Tota| claim
Tota| claims 6a. Domestic support obligations 6a $ O_OO
from Par" 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
Gc. Claims for death or personal injury while you were
intoxicated 60~ $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ O_OO
6e. Tota|. Add lines 6a through 6d. 6e.
$ 0.00
Tota| claim
Tota| claims 6f. Student loans 6f. $ 4116400
from Part 2 69. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 0
claims 6g. $ - 0
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i_ + $ 32,584,00
6i. Total. Add lines 6f through 6i. 6j. $ 36,748-00

 

 

 

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page _ of _

Case 6:19-bl<-01455-KS.] DOC 1 Filed 03/07/19 Page 35 of 58

Fiii in this information to identify your case:

Debtor JUAN CARLOS RODR|GUEZ MART|NEZ

First Name Middle Name Last Name

 

Debtor 2
(Spouse if ming) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: Middle District Of F|Orida

Case number

(in<nown) El check ifihis is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
E.l No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
w Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Offlcial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or |ease‘ is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

City State ZlP Code
2 .3

 

Name

 

Number Street

 

City State ZlP Code
2.4

 

Name

 

Number Street

 

City State ZlP Code
2.5

 

Name

 

Number Street

 

City State Z|P Code

Ofticial Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of_

Case 6:19-bl<-01455-KS.] DOC 1 Filed 03/07/19 Page 36 of 58

Fil| in this information to identity your case:

Debtor1 JUAN CARLOS RODR|GUEZ MART|NEZ

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Of F|Orida

 

Case number
( if known)

 

El Check ifthis is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are hling a joint case, do not list either spouse as a codebtor.)
E| o
ads
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Ari a, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
J:_lo. Go to line 3.
Cl ves. Did your spouse, former spouse, or legal equivalent live with you at the time?
n No

Cl Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, fenner spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

t 3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Officiai Form 106D), Schedule E/F (Officiai Form 106EIF), or Schedule G (Officiai Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1.l Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

U Schedule D, line

Name

Cl Schedule E/F, line
Number street El Schedule G, line
City State ZlP Code

El Schedule D, line
Name

a SChedule E/F, line
Number street |;l Schedule G, line
City State ZlP Code

3.3

l:l Schedule D, line
Name

Cl Schedule EIF, line
Number street l;l Schedule G, line
City State ZlP Code

Official Form 106H Schedule H: Your Codebtors page 1 of__

Case 6219-bk-Ol455-KS.] DOC 1 Filed 03/07/19

Fill in this information to identify your case:

JUAN CARLOS RODR|GUEZ MART|NEZ

Debtor 1

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle DiSfl’iCt Of FlOfida

Case number
(if known)

 

 

 

Official Form 106|

 

Schedule l: Your lncome

Page 37 of 58

Check if this is:
n Ari amended filing

El A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY

12I15

 

Be as complete and accurate as possible. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

1. Fi|| in your employment

Debtor 2 or non-filing spouse

 

information. Debtor 1

if you have more than one job,

attach a separate page with

information about additional E'“P'°\/““*"t status m Employed

employers l;l Not employed

include part-time, seasonal, or
self-employed work.

. . Occupation LEADER
Occupatlon may include student

or homemaker, if it applies.

HOIV|E DEPOT

Employer’s name

Employer’s address

El Employed
n Not employed

 

 

 

 

Number Street Number Street
City State ZlP Code City State ZlP Code
5 YEARS 5 YEARS

How long employed there?

Give Details About llllonthly income

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing

spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. lf you need more space, attach a separate sheet to this form.

 

 

For Debtor1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 31005_60 $
3. Estimate and list monthly overtime pay. 3_ + $ O-OO + $
4. Ca|cu|ate gross income. Add line 2 + line 3. 4l $ 3,005.60 $

 

 

 

 

 

Official Form 106| Schedule l: ¥our income

page 1

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 38 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 JUAN CARLOS RODR|GUEZ MART|NEZ Case number (,.,kmw,,)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
Copy line 4 here ............................................................................................... -) 4. $ 31005-60 $
5. List all payroll deductions:
5a Tax, Medicare, and Social Security deductions 5a $ 139.38 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
Sc. Voluntary contributions for retirement plans Sc. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
5e. insurance 5e. $ 0.00 $
5t. Domestic support obligations 5f. $ O-OO s
59. Union dues 5g. $_.._O_LQQ_ $
5h. Other deductions. Specify: 5h. $ 0.00 + $
6. Add the payroll deductions. Add lines 5a + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6. $ 139.38 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,866-22 $
B. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 00 $
monthly net income. 8a. __~'-'~'"
8b. interest and dividends 8b. $ 0.00 $
8c. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ 0 00 $
settlement, and property settlement 8c. _-_`_
8d. Unemployment compensation 8d. $ O-OO $
Se. Social Security 8e. $ O_OO $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidiesl
Specify: 8f, $_0.00 $
89. Pension or retirement income ag. $ 0.00 $
8h. Other monthly income. Specify: 8h. + $ O_OO + $
9. Add all other income. Add lines 8a + 8b + 80 + 8d + 8e + 8f +89 + 8h. 9. $ 0.00 $
10.Calcu|ate monthly income. Add line 7 + line 9. 2 866 2 _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10_ $’_`2 + $ _ $ 2’866'22
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J_
Specify: 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilifies and Certain Statistical lnformatl'on, if it applies 12. $_Z_M
Combined

13. Do you expect an increase or decrease within the year after you file this form?

No.

 

 

 

 

 

monthly income

 

n Yes. Explain:

 

 

Official Form 106| Schedule |: Your income

page 2

 

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 39 of 58

Fill in this information to identify your case:
Debtor 1 J,.E,',J£::\,IMCARLOS Middle Name RODR|GEsEizn:`/|ART|NEZ Check if this iSZ

Debtor 2
(SpOuSe, if filing) First Name Middle Name Last Name

 

n An amended filing

El A supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court forthe: Middle District Of F|orida

C(>l?::o;iv:;nbef MM / DD/ YY¥Y

 

 

 

Official Form 106J
Schedule J: Your Expenses tons

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach another sheet to this forrn. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. ls this a joint case?

 

M No. co to line 2.
n Yes. Does Debtor 2 live in a separate househo|d?

El No
Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? § NO _ _
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor1 and El Yes. Fiii out this information for Debtor1 °r Debtor 2 896 With you?
Debtor 2. each dependent ..........................
, a No
Do not state the dependents n
names. Yes
Cl No
Cl Yes
Cl No
n Yes
n No
n Yes
El No
l;l Yes
3. Do your expenses include M NO

expenses of people other than n
yourself and your dependents? Yes

m Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Yourlncome (Officiai Form 106|.) Y°W expenses

4. The rental or home ownership expenses foi" your residence. include first mortgage payments and w n g WMMWWW
any rent for the ground or lot. 4. $ 1 ’200`00
if not included in line 4:
4a. Real estate taxes 4a_ $ 0.00
4b. Propeity, homeowner’s, or renter’s insurance 4b_ $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0-00

Official Form 106J Schedule J: Your Expenses page 1

Debtor1 JUAN CARLOS

10.

11,

13.

14.

161

17.

19.

20.

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 40 of 58

RODR|GUEZ MART|NEZ

First Name Middle Name Last Name

 

, Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Eleciricity, heat, natural gas
6b. Water, sewer, garbage collection
6e. Teiephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, iaundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare,
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

|nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Heaith insurance
15c. Vehicle insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17d. Other. Specify:

 

17d. Other. Specify:

Case number ilfirnown)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule l, your Income (Officiai Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a Moitgages on other property

20b. Real estate taxes

20c. Propeity, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.

6b.

6<:.

6d.

12.

13.

14.

15a.

15b.

156.

15d.

16.

17a.

17b.

17C.

17d.

18.

208.

20b.

20c.

20d.

20&.

¥our expenses

$

MM€H$$€HW€D€B

M$€H£H

W£HMM

$M$€BM

~ c..e:,'eea-,ema.._z- '-a-~»~. »-.-.»t-»

 

0.00

220.00
0.00

100.00
0.00

350.00
` 0.00
20.00
0.00
0.00

280.00

0.00
0.00

0.00

0.00

100.00

0.00

0.00

l 347.30
0.00

0.00

0.00

0.00

0.00

0.00
0.00

0.00

0.00
0.00

page 2

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 41 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART|NEZ

First Name Middle Name Last Name

21. Other. Specify:

 

22. Ca|cu|ate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Ca|cu|ate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule I.

23i). Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (irknown)

21.

22a

22b.

226.

23a.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modincation to the terms of your mortgage?

M No.

El Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

 

+$ 0.00
$ 2,617.30
$ 0.00 y
$ 2,617.30 g

$ 2,866.22

_$ 2,617.30

$ 248.92

 

page 3

 

Case 6219-bi<-Ol455-KS.] DOC 1 Filed 03/07/19

Fiii in this information to identify your case:

Debtor1 JUAN CARLOS RODR|GUEZ MART|NEZ

First Name Middle Name Last Name

Debtor 2
(SpCUSS, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Of Fiorida

Case number
(if known)

 

 

 

Official Form 106Dec

 

Page 42 of 58

El Check iithis is an
amended filing

Declaration About an individual Debtor’s Schedules one

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

l;l No
M Yes. Name of person A|-|C|A |R|ZARRY

. Attach Bankruptcy Petl'tion Preparer’s Notice, Dec/aration, and

Signature (Ofticial Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and

that they are true and correct.

 

  

Signature of Debtor 2

Date 03 0 § QQL§ Date

MM/ DD / YYYY MM/ DD/ YYYY

Official Form 106Dec Dec|aration About an individual Debtor’s Schedules

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 43 of 58

Fiii in this information to identify your case:

 

 

 

Debtor 1 Juan Carlos Rod riguez Martinez
First Name Middle Name i_ast Name

Debtor 2

(Spouse, if filing) First Name Middle Nenie Last Name

United States Bankruptcy Court for the: Middle District Of Fiorida

Case number
ntkmwn) El check it this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Fi|ing for Bankruptcy 04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About ‘{our Marital Status and Where You Lived Before

 

1. What is your current marital status?

Ei iviarried
g Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

ClNo

d Yes. List ali of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
m Same as Debtor 1 n Same as Debtor 1
2116 Cypress Bay Bivci. From From
Number Street Number Street
To To
Kissimmee FL 34743
City State ZlP Code City State ZlP Code
n Same as Debtor 1 a Same as Debtor 1
From Fr°m
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

n No
El Yes. Make sure you fill out Schedule H: Your Codebtors (Officiai Form 106H).

E Explain the Sources of Your lncome

Official Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 1

Case 6:19-bk-01455-KS.] Doc 1 Filed 03/07/19 Page 44 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART|NE

First Name Middle Name Last Name

Case number (mrnown)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fiii in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
w Yes. Fiii in the details.

Debtor 1

Sources of income
Check ali that apply.

From January 1 of current year until w Wages' c°mmissi°"s'

the date you filed for bankruptcy: n ;°nu$:s' tipr _
pera ing a usiness

For last calendar year: w Wages’ °°mm'ss‘°"e'

bonuses, tips
(January 1 to December 31,20]1 l [l Operating a business

YxYY

For the calendar year before that: M Wages' °°.mmissi°ns'
bonuses, tips

(January 1 to December 31,3\,0¥1[6 U Operating a business

Gross income

(before deductions and
exclusions)

$ 1,766.80

$ 37,317.63

$ 35,475.00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are alimony; child support; Social Security,
unemployment and other public benth payments; pensions; rental income; interest dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

n Wages, commissions,

bonuses, tips
n Operating a business

n Wagesl commissions,
bonuses, tips

n Operatinga business

m Wages, commissions,
bonuses, tips

n Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

ij No
El Yes. Fiii in the details

Debtor 1

Sources of income
Describe below.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Descri be below,

 

 

 

(January 1 to December 31,2017 )
YYYY

 

 

For the calendar year before that:

 

 

(January 1 to December 31 ,2015
YYvY

 

 

 

Official Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2

Case 6:19-bl<-Ol455-KS.] Doc 1 Filed 03/07/19 Page 45 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART|NE

Case number (irknown)
First Name Middle Name Last Name

must Certain Payments ¥ou Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
El No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a personal, fami|y, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?

|;l No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

m Yes. Debtor 1 or Debtor 2 or both havejprimarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
Ei No. co to line 7.
El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Totai amount paid Amount you still owe Was this payment for...
payment
. $ $ n Mortgage
Creditors Name
m Car
Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors

 

 

 

 

City State ZlP Code n Other
$ $ n Morlgage
Creditor's Name
n Car
Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors

 

 

 

City state zlP code C| other
$ $ n Mortgage
Creditor's Name
n Car
Number Street n Credit card

 

n Loan repayment

 

n Suppliers or vendors

 

City State ZlP Code n Other

Official Form 107 Statement of Financiai Affairs for lndividuals Fi|ing for Bankruptcy page 3

Debtor1 JUAN CARLOS

First Name

RODR|GUEZ MART|NE

Last Name

Case number (/ri<nawn)

Case 6:19-bl<-01455-KS.] Doc 1 Filed 03/07/19 Page 46 of 58

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an ofticer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

MNo

cl Yes. List all payments to an insider.

Dates of
payment

Amount you still

 

|nsiders Name

 

Number Street

 

 

City

State ZlP Code

 

 

|nsiders Name

 

Number Street

 

 

City

State Z|P Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MNO

n Yes. List all payments that benented an insider.

Dates of
payment

 

insiders Name

Amount you still

 

 

Number Street

 

 

City

State Z|P Code

 

 

|nsiders Name

 

Number Street

 

 

City

Oflicial Form 107

State ZlP Code

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

Reason for this payment

include creditors name

page 4

Case 6:19-bi<-01455-KS.] Doc 1 Fiied 03/07/19 Page 47 of 58

Debtor1 JUAN cARl_os RoDRlGuEz MARTlNE

First Name Middle Name Last Name

Case number tlrimowni

 

identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuitl court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

a No
M Yes. Fill in lne details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
SMALL CLAiNlS oschLA couer
Case title M|DLAND FUNDlNG VE Coun Name m Pending
JUAN CARLOS RoDRlGuE&i m O"avpea'
Number Street n Concluded
ease number 201 ssc-oozeossp
City State ZlP Code
Case title Court Name n Pending
n On appeal
Number Street n Conc|uded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ali that apply and fill in the details below.

n No. Go to line 11_
M Yes. Fill in the information below.

 

 

Describe the property Date Value of the property
MAZDA 3
CHASE 08/01/2017 $
Creditors Name _
Number Street Explaln what happened

M Property was repossessed

 

El Property was foreclosed
l:l Property was gamished.

 

cily state zlP code El Property was attached seized, or levied

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed

 

Property was foreclosed

 

Property was garnished
Property was attached, seized or levied

City State ZlP Code l

UUUU

Ofticiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 5

Case 6:19-bi<-01455-KS.] Doc 1 Fiied 03/07/19 Page 48 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART|NE Case number(,.,k,mwm

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

El Yes. l=ill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

g No
El Yes

mist certain Gifts and Contributions

13,Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

mNo

Ci Yes. Flll in the details for each gift

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
, $
Person to Whom You Gave the Glft
. $
Number Street
City State ZlP Code
Person's relationship to you
Giits with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift $
$

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Ofiicial Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 6

Case 6:19-bi<-01455-KS.] Doc 1 Fiied 03/07/19 Page 49 of 58

Debt°,1 JUAN CARLOS RODR|GUEZ MART|NE Case numbe,(,»,kmn,

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

mNo

Cl Yes. Fiii in the details for each gift or contribution

Gifls or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZlP Code

- List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
dlsaster, or gambling?

MNo

Cl Yes. l=ill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred _ , , _ _ loss lost
include the amount that insurance has paid List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys. bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy,

mNo

El Yes. Flll in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

City State ZlP Code

 

Email or website address

 

Person Who Madethe Payment, if Not You

thcial Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 7

Case 6:19-bi<-01455-KS.] Doc 1 Fiied 03/07/19 Page 50 of 58

 

 

Debtor1 JUAN cARl_os Rol;)RlGuEz MARTlNE Case number(,.,kmm
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16,

MNo

Ei Yes. Fill in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street _ $
$

 

City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you seli, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your propeity).
Do not include gifts and transfers that you have already listed on this statement,
M No
m Yes. Fiii in the detaiis.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State Z|P Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person's relationship to you

Official Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 8

Case 6:19-bi<-01455-KS.] Doc 1 Fiied 03/07/19 Page 51 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MARTINE Case numbe,(,.,kmwn,

F'lst Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNo

El Yes. Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

List certain Financiai Accounts, lnstnlm¢nts, Sah Doposlt Box¢a, and Storago Unlts

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

Cl Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, so|d, moved, closing or transfer
or transferred
Name of Financiai institution
XXXX- cl Checking $
Number Street n Sav|"gs

n Money market

 

n Brokerage

 

 

 

City state zlP code n other
XXXX- n Checking $
Name of Financiai institution ___
n Savings
Number Street n Money market

n Brokerage
n Other

 

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

MNo

El Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financiai institution Name n Yes

 

 

Number Street Number street

 

 

City State ZlP Code

 

City State ZlP Code

Official Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 9

Case 6:19-bi<-01455-KS.] Doc 1 Fiied 03/07/19 Page 52 of 58

gewa JUAN CARLOS RODR|GUEZ MART|NE Case number (/.,k,,own)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Cl Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Facility Name n Yes
Number Street Number Street

 

City$tate ZlP Code

 

City State ZlP Code

ldontl'ly Proporl.'y ¥ou |-lolrl or control for Somoon¢ llao

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

No
El Yes. Fill in the details.

Where is the property? Describe the property Value

 

OWner's Name $

 

 

Street
Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code
m leo Dota|ls About lnvironmontll information

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

: Site means any iocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

3 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all noticesl releases, and proceedings that you know about, regardless of when they occurred

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

mNo

El Yes. Fiii in the details.

 

 

Governmenta| unit Environmental law, if you know it Date of notice
Name of site Govemmenta| unit
Number Street Number Street
City State ZlP Code

 

 

City State ZlP Code

Official Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 10

Case 6:19-bl<-Ol455-KS.] DOC 1 Filed 03/07/19 Page 53 of 58

 

Debtor1 JUAN CARLOS RODR|GUEZ MART|NE Case number U,mwn,

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

MNo

El Yes. Fiii in the detaiis.

 

 

 

Governmental unit Environmenta| law, if you know it Date of notice
Name of site Govemmental unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders.

mNo

Cl Yes. Fiii in the detaiis.

 

 

 

 

 

Status of the
Court or agency Nature of the case case
Case title
Court Name n Pendmg
n On appeal
Number Street n Conc|uded
Case number city state ziP code

m Givo Dotolls About Your Business or connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
cl A partner in a partnership
n An officer, director, or managing executive of a corporation

l:l An owner of at least 5% of the voting or equity securities cfa corporation

g No. None of the above applies. Go to Part 12.
n Yes. Check ali that apply above and fill in the details below for each business,
Describe the nature of the business Employer identification number
Do not include Social Security number or l`i1N.

 

Business Name

 

 

 

EiN: _ _ - _______
Number Street
Name of accountant or bookkeeper Dates business existed
From To
city state zlP code
Describe the nature of the business Employer identification number

 

_ Do not include Social Security number or |TiN.
Business Name

E|N: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZlP Code

Ochial Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 11

Case 6:19-bl<-01455-KS.] DOC 1 Filed 03/07/19 Page 54 of 58

Debtor1 JUAN CARLOS RODR|GUEZ MART|NE Case numbe,(,.,k,,own)

First Name Middle Name Last Name

 

Describe the nature of the business Employer ldentif'catl°n number
Do not include Social Security number or l11N.

 

Business Name

 

Number Street Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZlP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

MNo

n Yes. Fiii in the details below.

Date issued

 

`
Name MM / Do l YYYv

 

Number Street

 

 

City State ZlP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

_/4 /.,ew" " `
. ¢"/ /"
x // /'/ x
d_,S'i/gnatture of Debtor 1 Signature of Debtor 2

 

/ § if di
/,://‘Date g F~§Z JM/§ Date

<»y Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Officiai Form 107)?

w No
El Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

UNo

q Yes. Name of person AL|C|A |RlZARRY . Attach the Bankruptcy Petition Preparefs Notice,

Declaration, and Signature (Officiai Form 119).

Official Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 12

Case 6:19-bl<-01455-KS.] DOC 1 Filed 03/07/19 Page 55 of 58

Fill in this information to identify your case:

Debtor1 Juan Carlos Rodriguez Martinez

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Gf F|Ol”ida

Case number n Check if this iS an
("""°W") amended filing

 

 

 

Official Form 108
Statement of intention for individuals Fiiing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7l you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlierl unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Officiai Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor’s

name: Santander (_~lonsl.",].]er El Surrender the property. n No

n Retain the property and redeem it. M Yes

Description of 2012 Volkswagen GT| _ v
property m Retain the property and enter into a
Securing deth Reaffirmation Agreement.

l;l Retain the property and [explain]:

 

 

 

Creditor’s cl Surrender the property. n NO
name:

l;l Retain the property and redeem it. cl Yes
E;Sp(;:$;'°n °f n Retain the property and enter into a
Securing debt Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

Creditor'$ n Surrender the property. n No
name: _

n Retain the property and redeem it. El Yes
E;;:Y;|On cf El Retain the property and enter into a
securing debt: Reaffirmation Agreement.

Cl Retain the property and [explain]:

 

 

CreditOr’S n Surrender the property. a No
name:

n Retain the property and redeem it. l;l Yes
D ' f` f
p;:‘:;{’y'°" ° n Retain the property and enter into a
securing debt: Reaffirmation Agreement.

|;l Retain the property and [explain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 6:19-bl<-01455-KS.] DOC 1 Filed 03/07/19 Page 56 of 58

Debtor1 JuAN cARi_os RoDRiGuEz MART|NE case number wmon

 

 

First Name Middle Name Last Name

List Your Unexpired Personal Froperty Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wi|| the lease be assumed?
Lessofs name: n No
. . n Yes
Description of leased
property:
Lessor’s name: n NO
. . n Yes
Description of leased
property:
Lessor’s name: l:l No
Description of leased n Yes
property:
Lessor’s name: |___| No
n Yes
Description of leased
property:
Lessor’s name: [| No
El Yes
Description of leased
property:
Lessor’s name: n NO
. . n Yes
Description of leased
property:
Lessors name: n No
El Yes

Description of leased
property:

Under penalty of perjury, l declare that | have indicated my intention about any property of my estate that secures a debt and any
personal prc;perty that is subject to an unexpired |ease.

X

 

 

 

/§irgrfanture of Debtor 1 Signature of Debtor 2
%Date §§ w 3 'FEM j Date
" MM/ DD / YYYY MM/ DD / YYY¥

Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

Case 6:19-bi<-01455-KS.] Doc 1 Filed 03/07/19 Page 57 of 58

Fiii in this information to ide“iiiy your Casei Check one box only as directed in this form and in

Form122A-1Supp:
Debtor1 JUAN CARLOS RODR|GUEZ MART|NEZ

First Name Middle Name Last Name

M 1. There is no presumption of abuse.

Debtor 2
(spouse. rrnring) First Name Middle Name LastName El 2. The calculation to determine if a presumption of

_ _ _` _ abuse applies will be made under Chapter 7
United States Bankruptcy Court forthe: Middle District of F|orrda Means Test Ca/Cu[at,'on (Ofnciaj Form 122A_2)_

 

Case number ' El 3. The Means Test does not apply now because of
(if known) qualified military service but it could apply iater.

 

 

El check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. lf more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Officiai Form 122A-1Supp) with this form.

Ca|cu|ate Your Current Monthly income

 

1. What is your marital and filing status? Check one only.
m Not married. Fiii out Column A, lines 2-11.
n Married and your spouse is filing with you. Fiii out both Columns A and B, lines 2-11.

Cl Married and your spouse is NOT filing with you. ¥ou and your spouse are:
El Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

El Living separately or are legally se`parated. Fiii out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fiii irl the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For examplel if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for ali 6 months and divide the total by 6.
Fiii in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any iine, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_3.00_5-50 $
3. Alimony and maintenance payments. Do not include payments from a spouse if 0 00
column B is nrred rn. $__-_ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your househoid, your dependents, parents,

 

 

 

and roommates. include regular contributions from a spouse only if Column B is not 0 00

filled in. Do not include payments you listed on line 3. $ ' $
5. Net income from operating a business, profession, Debtor 1 Debtor 2

or farm 0 00

Gross receipts (before ali deductions) $_'_ $_

Ordinary and necessary operating expenses - $ 0.00- $

Net monthly income from a business, profession, or farm $ 0.00 $ :::;y_) $ 0.00 $
6. Net income from rental and other real property Debt06 10 0 Debtor 2

Gross receipts (before all deductions) $ ' $

Ordinary and necessary operating expenses - $ 0.00 - $

Net monthly income from rental or other real property $ O_OO $ ::ri;y_) $ O_OO
7. |nterest, dividends, and royalties $ O_OO

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 6:19-bi<-01455-KS.] Doc 1 Filed 03/07/19 Page 58 of 58

 

 

Debtor1 Juan Carlos Rodriguez Martinez case number<,rk,.own
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .................................................................................. $ 0.00
For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

10. income from ali other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

$ 0.00
0.00
Totai amounts from separate pages, if any. + $ 0.00 + 3

 

11_ Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each f _
column. Then add the total for Column Ato the total for Column B. § $ 3005.60 $ 0.00 i_ $ 3005.60

Totai current
metermine Whether the Means Test Appiies to You

 

 

 

 

 

 

 

monthly income

12. Ca|cu|ate your current monthly income for the year. Foilow these steps:

12a Copy yourtotal current monthly income from line 11. .................................................................................. Copy line 11 here') $ 3005-60
Mu|tiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. nw$ 3”“60§?'20 y §

 

13. Ca|cu|ate the median family income that applies to you. Foliow these steps:

 

 

 

 

 

 

Fiii in the state in which you live. `FL
Fiii in the number of people in your household. 1
Fiii in the median family income for your state and size of household ............................................................................................. 13. $ 43085-0

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

 

 

X ,Z‘/t_.,_._»»~ X
/éi/néture of Debtor1 signature of Debtor 2
§ ;"" ` l .
` Date j 3 9 Did/§ Date
MM/DD /YYYY MM/DD /YYYY

if you checked line 14a, do NOT fill out or file Form 122A-2.

 

if you checked line 14b, fill out Form 122A-2 and Hie it with this form.

 

 

Ofncial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

